Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1.   Applicant's amendment, filed 04/23/2021  is acknowledged.

Claims  1-6,14-19,  25-30, 32 and 35 are pending. 



2. Claims  25-30, 32 and 35  stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-6, 14-19 read on a method for expanding B cell in vitro  are under consideration in the instant application.


The following new ground of rejection is necessitated by the amendment filed on 04/23/21 


3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent 8,815,543 or US Patent Application 20060246477 or US Patent Application 20190241870 in view of newly cited Lanzavecchia et al ( Eur. J. of Immunol, 1983, v.13, pages 733- 738) and Roberts et al (Immunol Lett, 1994, v.43 pages 39-43) for the same reasons set forth in the previous Office Action mailed on 10/26/20.



Applicant asserts that the amended claims now recited the culturing conditions capable of expanding B cell without addition of antigen. None of the prior art references teaches expanding B cells without the use of antigen.

Newly cited Lanzavecchia et al.,and  Roberts et al each  tech a method of culturing and expanding B cells in the culture medium without exogenously added antigen. ( see entide document, Material and Methods in particular). It is the Examiner’s position that it would be immediately obvious to one skill in the art  before the effective filing date of the claimed invention to expand B cell in vitro in the culture medium without the use of exogenous added antigen with a reasonable expectation of success because the prior art suggests successful culturing of B cells in the culture medium without addition of antigen.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).



As has been stated previously, US Patent ‘ 543 teaches a method for culturing and expanding B cells in vitro comprising isolating B cell and culturing said cell with feeder cell line genetically modified to express a CD40 agonist and BAFF (or BlyS).   US Patent ‘ 543 teaches  that  the type of  feeder cells is not particular limited and  can include fibroblast, epithelial cells or dendritic cells. US Patent ‘543 teaches the presence of IL-21 in the culture media ( see entire document, paragraphs 10,11,25,35,36, 48, and 76 in particular).


US Patent  Application ‘ 477 teaches a method for culturing and expanding B cells in vitro comprising isolating B cell and culturing said cell with feeder cell line genetically modified to express a CD40 agonist.  US Patent Application  ‘ 0589  teaches  that  the type of  feeder cells is not particular limited . ( see entire document, paragraphs 0162, 0164 and  0491 in particular).



US Patent  Application ‘ 870  teaches a method for culturing and expanding B cells in vitro comprising isolatig B cell and culturing said cell with feeder cell line genetically modified to express a BLyS and/or CD 40 agonist . US Patent Application  ‘ 0589  teaches  that  the type of  feeder cells is not particular limited .  US Patent ‘870 teaches that B cells are contacted with 


It  is noted that US Patent 8,881,543 or US Patent Application 2019 or US Patent Application 20190241870 does not explicitly teaches the use of thymic epithelial cell line as a feeder cells. It is clear that both the prior art and claimed method  used feeder cells  to achieve the same results, i.e. expanding B cells in vitro. It would be conventional and within the skill of the art to determine an optimal  type of feeder cell to be used. Further, it has been held that where the general conditions of a claim are disclosed in the prior art , discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

 
Claims  15-19 are  included because it would be conventional and within the skill of the art to separate the B cells into a single B cell to generate B cell clone to produce monoclonal antibody. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

5. No claim is allowed.


6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A 

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644